 



EXHIBIT 10.2.2

 

Access National Corporation

Option Agreement – Form Of

 

This Stock Option Agreement (“Agreement”) evidences the grant to the Optionee
set forth below of an option to purchase shares (the “Option”) of the common
stock (the “Stock”) of Access National Corporation (the “Company”), granted
under, and subject to the terms and conditions set forth in, the Access National
Corporation 2017 Equity Compensation Plan, as the same may be amended or
replaced from time to time (the "Plan"), and in addition shall be subject to the
terms and conditions set forth below. The Option is intended to be a
non-qualified stock option under the Internal Revenue Code. The Option is
granted as follows:

 

Optionee << NAME >>         Date of Grant << GRANT DATE >> (“Award Date”)      
Number of Shares << NUMBER >> shares of common stock (“Option Shares”)      
Option Price << OPTION PRICE >> per Option Share       Expiry Date << EXPIRY
DATE >> (“Expiry Date”), subject to earlier termination as provided in Paragraph
5 of the terms and conditions below Rights of Exercise (Vesting Schedule):  
Vesting Date Number of Vested Shares under Option         << VESTING DATE >>
(25% of grant) The Option will vest and become exercisable as to 25% of the
Option Shares on each of the dates indicated (with the exact number of shares
vesting and becoming exercisable on each date as set forth herein to avoid any
fractional shares), subject to earlier vesting or forfeiture as provided in
Paragraphs 4 and 5 of the terms and conditions below << VESTING DATE >> (25% of
grant) << VESTING DATE >> (25% of grant) << VESTING DATE >>

(25% of grant)



 

1.Award of Option. In consideration of the services rendered to the Company or a
Subsidiary by Optionee as a non-employee director, the Committee has granted to
Optionee the Option, effective on the Award Date. To evidence its grant of the
Option and the terms and conditions thereof, the Company has signed this
Agreement as of the Award Date.

 

2.Right to Exercise. Optionee may exercise the Option to the extent the Option
has become vested and exercisable in accordance with the vesting schedule set
forth above, subject to earlier vesting as provided in Paragraph 4 below and
subject further to the Expiry Date of the Option and the earlier termination as
provided in Paragraph 5 below.

 

3.Method of Exercise. To exercise the Option, Optionee must deliver to the
Corporate Secretary of the Company, or any other officer or agent as the
Committee may designate:

 

a.a written notice signed by Optionee in the form prescribed by the Committee or
its delegee setting forth the number of Option Shares with respect to which the
Option is being exercised, and

 

b.payment in full of the aggregate Option Price for the number of Option Shares
being purchased, payable in cash (including by check) or through any other
method approved by the Committee at the time of exercise.

 

 

 

 

4.Accelerated Vesting.

 

a.Death or Disability. If, while any portion of the Option remains unvested,
Optionee’s service as a director terminates due to death or Disability, any
remaining unvested Option Shares at the date of such termination shall
automatically be vested and exercisable.

 

b.Certain Retirements. If, while any portion of the Option remains unvested,
Optionee’s service as a director terminates due to retirement at or after age 62
and following at least 5 years of continuous service as a director of the
Company or any Subsidiary (or with the consent of the Committee for a retirement
following less than 5 years of continuous service), and provided no Cause exists
to remove Optionee as a director (a “Qualifying Retirement”), any remaining
unvested Option Shares at the date of such Qualifying Retirement shall
automatically be vested and exercisable.

 

c.Change of Control. If a Change of Control of the Company occurs while any
portion of the Option remains unvested and Optionee has remained in continuous
service as a director of the Company or any Subsidiary until the date such
Change of Control occurs:

 

i.if the successor company assumes, converts, continues or otherwise replaces
the Option on proportionate and equitable terms and on or within 24 months after
the date the Change of Control occurs Optionee’s service as a director is
terminated without Cause, then any remaining unvested Option Shares at the date
of such termination of service shall automatically be vested and exercisable; or

 

ii.if the successor company does not assume, convert, continue or otherwise
replace the Option on proportionate and equitable terms, then any remaining
unvested Option Shares at the date of such Change of Control shall automatically
be vested and exercisable.

 

5.Termination of Option.

 

a.Normal Term. The term of the Option is five years. On the close of the
business day of the Expiry Date, the Option will expire and terminate and be of
no further force and effect whatsoever as to the shares of the Stock for which
the Option hereby granted has not been exercised; provided, however, that the
Option may be terminated earlier as provided below.

 

b.Early Termination.

 

i.In the event Optionee ceases to serve as a director of the Company and any
Subsidiary due to death or Disability, the vested portion of the Option
(including any portion of the Option for which vesting was accelerated under
Paragraph 4(a) above) will remain outstanding and exercisable until the earlier
of 12 months after termination of service or the Expiry Date, at which time the
Option will terminate.

 

ii.Except as provided in Paragraph 5(b)(iii) below, the Option granted to
Optionee hereunder shall expire and terminate, with no further vesting and no
further exercise permitted, immediately upon Optionee ceasing to serve as a
director of the Company and any Subsidiary due to retirement.

 

iii.Notwithstanding Paragraph 5(b)(ii) above, in the event Optionee ceases to
serve as a director of the Company and any Subsidiary due to a Qualifying
Retirement, the vested portion of the Option (including any portion of the
Option for which vesting was accelerated under Paragraph 4(b) above) will remain
outstanding and exercisable until the earlier of 12 months after termination of
service or the Expiry Date, at which time the Option will terminate.

 

iv.In the event Optionee ceases to serve as a director of the Company and any
Subsidiary as set forth in Paragraph 4(c)(i) above, the vested portion of the
Option (including any portion of the Option for which vesting was accelerated
under Paragraph 4(c)(i) above) will remain outstanding and exercisable until the
earlier of 3 months after termination of service or the Expiry Date, at which
time the Option will terminate.

 

v.The Option granted to Optionee hereunder shall expire and terminate, with no
further vesting and no further exercise permitted, immediately upon Optionee
ceasing to serve as a director of the Company and any Subsidiary due to removal
for Cause.

 

 

 

 

vi.Subject to Section 12.3 of the Plan, the Option granted to Optionee hereunder
shall expire and terminate, with no further vesting and no further exercise
permitted, immediately upon Optionee ceasing to serve as a director of the
Company and any Subsidiary for any reason not set forth in the preceding
provisions of this Paragraph 5(b).

 

6.Nontransferability. The Option is not transferable except upon the death of
Optionee as set forth in the Plan. During Optionee’s lifetime, only Optionee or
his or her guardian or legal representative may exercise the Option.

 

7.Taxes. Optionee agrees that he or she is responsible for the payment of any
taxes (including alternative minimum taxes) related to the Option. The Company
advises Optionee to contact his or her tax advisor to discuss any tax issues.

 

8.Rights as a Shareholder. Optionee shall have no rights as a shareholder with
respect to any shares of Stock subject to the Option (including voting rights or
dividends) until the date of the exercise of the Option and the issuance of the
underlying shares of Stock.

 

9.Stock Ownership and Patronage Policy. The shares acquired upon exercise of the
Option are subject to the Company’s Stock Ownership and Patronage Policy as in
effect from time to time. Optionee agrees to comply with the provisions of the
Company’s Stock Ownership and Patronage Policy to the extent applicable to him
or her.

 

10.Plan. The Option is granted pursuant to the Plan and is subject to the terms
thereof. The number and kind of shares of Stock purchasable and the Option Price
are subject to adjustment in accordance with Section 13.1 of the Plan.

 

11.Electronic Delivery and Signatures. Optionee hereby consents and agrees to
electronic delivery of share(s) of Stock, Plan documents, proxy materials,
annual reports and other related documents. If the Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents, Optionee hereby consents to such procedures and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. Optionee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan.

 

12.Construction and Capitalized Terms. This Agreement shall be administered,
interpreted and construed in accordance with the applicable provisions of the
Plan. Where used herein all capitalized terms shall have the respective meanings
attributed thereto in the Plan, unless this Agreement provides, or the context
requires, otherwise.

 

By Optionee's acceptance of this Agreement and the Option represented hereby,
Optionee confirms that the Option and all shares of Stock purchased upon any
exercise of the Option have been and will be acquired for investment purposes
only and not with the view to distribute or transfer and will be held for
Optionee’s own account. Furthermore, by acceptance of this Agreement, Optionee
agrees to take into consideration the current strength of the Company's Stock
price and to not sell any shares into the market that would cause a substantial
decrease in the Company's Stock price.

 

Dated at Reston, Virginia on [insert Award Date].   ACCESS NATIONAL CORPORATION
        By:       << NAME AND TITLE >>  

 

The Undersigned hereby acknowledges receipt of a copy of the Plan and the
related prospectus and accepts and agrees to the grant of the Option on terms
and conditions set forth herein and in the Plan.

 

        (Optionee)     Date  

 

 

